208 Md. 675 (1956)
119 A.2d 365
DAVIS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 15, October Term, 1955.]
Court of Appeals of Maryland.
Decided January 6, 1956.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus by Judge Emory H. Niles of Baltimore City. Petitioner was convicted on an information for breaking and entry and plead guilty in the Circuit Court for Frederick County.
Petitioner contends that when he waived his right to formal action by the grand jury and was charged on an information, he did not know what he was signing. This contention cannot be considered on habeas corpus. Leek v. Warden, 205 Md. 641, 109 A.2d 57.
Petitioner also contends that he should have been represented by counsel. In his brief he says that the trial judge asked him if he wanted an attorney, to which he replied: "No." He does not allege that he asked the court for an opportunity to employ counsel, or any circumstances which might have required appointment of counsel. Fisher v. Warden, 197 Md. 681, 79 A.2d 161; Selby v. Warden, 201 Md. 653, 92 A.2d 756; Spence v. Warden, 204 Md. 661, 103 A.2d 345.
Petitioner contends that a confession was obtained from him because he was taken advantage of. This cannot be raised on habeas corpus. Barker v. Warden, 208 Md. 662, 119 A.2d 710.
*677 Petitioner also contends that he was not warned of the consequences of his plea of guilty or of an immediate trial; that he was denied the right to cross-examine witnesses; that some of his evidence was excluded; and that he could not testify in his own behalf. These contentions concern the regularity of the proceedings and not the jurisdiction of the court and cannot be raised on habeas corpus. Sykes v. Warden, 201 Md. 662, 93 A.2d 549; Hickman v. Warden, 203 Md. 668, 99 A.2d 730; Wagner v. Warden, 205 Md. 648, 109 A.2d 118, and cases there cited.
Petitioner finally contends that the evidence was not sufficient to justify his conviction. The weight of the evidence or the question of the guilt or innocence of the petitioner cannot be raised on habeas corpus. Strahl v. Warden, 202 Md. 655, 97 A.2d 134; Friedel v. Warden, 205 Md. 657, 109 A.2d 50.
Application denied, with costs.